DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-6, 11-12, and 16-17 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 3 recites the limitation “the step of cutting the sheet of film from a roll of heat shrinkable film” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim has been construed as reciting “a step of cutting the sheet of film from a roll of heat shrinkable film”.
Claim 5 recites the step “heating the film to cause the film to conform to the portion of the roof” in lines 6-8. Such a heating step is already recited in claim 1, on which claim 5 depends. It is unclear whether a single heating step is performed to shrink and conform the film to the roof, or if multiple heating steps are performed. For examination purposes, the claim has been construed as only requiring a single heating step.
Claim 6 recites the limitation "the composite sheet of film" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim has been construed as reciting “the 
Claim 6 recites the step “heating the film to cause the film to conform to the roof” in lines 7-8. Such a heating step is already recited in claim 1 and again in claim 5. It is unclear whether a single heating step is performed to shrink and conform the film to the roof, or if multiple heating steps are performed. For examination purposes, the claim has been construed as only requiring a single heating step.
Claim 11 recites the step “heating the film to cause the film to conform to the portion of the roof” in lines 6-8. Such a heating step is already recited in claim 7, on which claim 11 depends. It is unclear whether a single heating step is performed to shrink and conform the film to the roof, or if multiple heating steps are performed. For examination purposes, the claim has been construed as only requiring a single heating step.
Claim 12 recites the limitation "the composite sheet of film" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim has been construed as reciting “the 
Claim 12 recites the step “heating the film to cause the film to conform to the roof” in lines 7-8. Such a heating step is already recited in claim 7 and again in claim 11. It is unclear whether a single heating step is performed to shrink and conform the film to the roof, or if multiple heating steps are performed. For examination purposes, the claim has been construed as only requiring a single heating step.
Claim 16 recites the step “heating the film to cause the film to conform to the portion of the roof” in lines 6-8. Such a heating step is already recited in claim 13, on which claim 16 depends. It is unclear whether a single heating step is performed to shrink and conform the film to the roof, or if multiple heating steps are performed. For examination purposes, the claim has been construed as only requiring a single heating step.
Claim 17 recites the limitation "the composite sheet of film" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim has been construed as reciting “the 
Claim 17 recites the step “heating the film to cause the film to conform to the roof” in lines 7-8. Such a heating step is already recited in claim 13 and again in claim 16. It is unclear whether a single heating step is performed to shrink and conform the film to the roof, or if multiple heating steps are performed. For examination purposes, the claim has been construed as only requiring a single heating step.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9, 11, 13-14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crook (US 2005/0217202).
Crook teaches a method of covering a roof structure, the method comprising: cutting strips (33,35) from a roll (37) of heat shrinkable film, each strip having leading and trailing edges, applying the strips over a roof such that leading and trailing edges of strips are attached to respective front and rear edges (17,19) of the roof, joining the strips along their edges to form a sheet, and heating the sheet such that it shrinks and conforms to the roof (See Figures; [0022]-[0073]).
Regarding the recitation in claim 7 that the applying step occurs after the cutting step, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In the instant case, the timing of the cutting step relative to the applying step does not achieve any new or unexpected result. Regardless of whether the strips are cut and then applied or first applied via a roll and then cut, the same predictable result—having a discrete film of a desired size applied to a roof for protection—is achieved. Therefore the instantly claimed order of steps in which cutting is performed prior to applying would have been obvious to one of ordinary skill in the art at the time of invention. When the order of steps is performed in the claimed manner, the cutting would necessarily take place away from the roof structure since the film has not yet been applied. Any such cutting location would meet the limitation “at a  location different from the structure” in claim 8.
Regarding claim 9, Crook teaches that roof covers can be used to secure roofs during roof repairs (See [0073]). In order to require repair, a roof must be damaged as claimed. It is reasonable to conclude that a damaged roof in need of repair and requiring a protective film during such repair would also be open to water ingress.
Regarding claim 11, the sheet of Crook extends to both the front and rear roof edges (17,19) as well as roof side edges (21,23).
Regarding claim 13 is virtually identical to claim 7 in scope but includes a single step of extending a pre-cut sheet over a roof rather than two steps of cutting a sheet and, after cutting, applying the cut sheet over a roof. Therefore claim 13 is rejected based on the same teachings of Crook detailed above with regard to claim 7.
Regarding claim 14, Crook teaches that roof covers can be used to secure roofs during roof repairs (See [0073]). In order to require repair, a roof must be damaged as claimed. It is reasonable to conclude that a damaged roof in need of repair and requiring a protective film during such repair would also be open to water ingress.
Regarding claim 16, the sheet of Crook extends to both the front and rear roof edges (17,19) as well as roof side edges (21,23).

Claims 10 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crook (2005/0217202) as applied to claims 7 and 13 above, and further in view of Kelly (US 8,407,958) and Inzeo (US 6,851,229).
Crook teaches a method of covering a roof structure, as detailed above. Crook teaches that leading and trailing edges of the strips are attached to a wall at a roof edge by any suitable fastener (See Figures; [0029]; [0049]).
Crook does not expressly disclose attachment at an eaves or fascia of a roof structure or that a suitable fastener may include a batten around which the strips are wrapped, the batten then being attached to the eaves or fascia.
Regarding the use of a batten, Kelly teaches a method of attaching a waterproof membrane to a roof assembly, the method comprising: wrapping a membrane (46) around a stiff member (40) and attaching the stiff member to a side face of a wall (12) with fasteners (42) (See Figs. 2A and 2B; col. 2, line 62 to col. 3, line 62). The stiff member functions as a batten as claimed.
It would have been obvious to one of ordinary skill in the art at the time of invention that the “suitable fasteners” disclosed by Crook would include battens functioning in the claimed manner because Kelly teaches that battens were recognized in the prior art as being suitable for fastening waterproof membranes on roof structures.
Crook and Kelly teach fastening to a wall and do not expressly disclose attachment to a fascia or eaves.
Inzeo teaches a method in which a membrane is attached to a fascia of a roof by an anchor (See Figures; col. 1, line 1 to col. 4, line 45).
It would have been obvious to one of ordinary skill in the art at the time of invention that the strips of Crook could be attached to a fascia of a roof rather than the wall. Since it was known in the prior art to attach membranes to walls (as taught by Crook and Kelly) or to fascia (as taught by Inzeo), the substitution of one known attachment point for another would have been obvious. Furthermore, it would be a routine matter of design choice for one of ordinary skill to select an attachment point for a membrane. There is no advantage or new result achieved by attaching to eaves or fascia rather than a wall. As long as the point of attachment is structurally sound the result is the same and predictable. Therefore any attachment point, including a wall, eaves, fascia, soffit, rafters, nailers, or any other roof structure would have been obvious to one of ordinary skill in the art.

Claims 12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crook (US 2005/0217202) as applied to claims 11 and 16 above, and further in view of Hubbard (US 5,935,357).
Crook teaches a method of covering a roof structure, as detailed above. Crook teaches that adjacent strips may be attached to one another along their edges by tape (See [0066]).
Crook does not expressly disclose heat welding adjacent strips.
It would have been obvious to one of ordinary skill in the art at the time of invention to bond adjacent strips of Crook by heat welding. It is well known and conventional in the prior art to attach adjacent parallel roofing membrane strips by heat welding. Hubbard (US 5,935,357), for example, teaches a step of heat welding first and second membranes (12,14) to form a unitary ply of polymeric material on a roof (See Figures; col. 4, lines 52-65). Since adhesive bonding with tape (as taught by Crook) and bonding by heat welding (as taught by Hubbard) were both recognized in the prior art as being suitable techniques for bonding adjacent strips of roofing membranes, the substitution of one known technique for another would have been obvious to one of ordinary skill in the art.

Claims 1 and 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crook (US 2005/0217202) in view of Best (US 7,951,873), Kelly (US 8,407,958), and Inzeo (US 6,851,229).
Crook teaches a method of covering a roof structure, the method comprising: cutting strips (33,35) from a roll (37) of heat shrinkable film, each strip having leading and trailing edges, applying the strips over a roof such that leading and trailing edges of strips are attached to respective front and rear edges (17,19) of the roof, joining the strips along their edges to form a sheet, and heating the sheet such that it shrinks and conforms to the roof (See Figures; [0022]-[0073]).
Crook does not expressly disclose that the heat shrinkable film may be low density polyethylene with shrinking resins. 
Best teaches low density polyethylene polymers which have heat shrinking properties and may be used as housewrap (See Summary of Invention; col. 15, lines 13-15; 28-35; col. 21, line 4 to col. 22, line 28). While Best does not use the exact phrase “shrinking resins”, there must be some polymeric component in the blend which shrinks in order to form a shrink wrap film, so the formulations of Best which form shrink wrap must therefore include some type of “shrinking resins” as claimed.
It would have been obvious to one of ordinary skill in the art at the time of invention to use the low density polyethylene formulations of Best to form the heat shrinkable film of Crook since Best teaches that such formulations were recognized in the prior art as being suitable for forming shrink wrap and housewrap, as detailed above.
 Regarding the wrapping and attaching steps of claim 1, Crook teaches that leading and trailing edges of the strips are attached to a wall at a roof edge by any suitable fastener (See Figures; [0029]; [0049]).
Crook does not expressly disclose attachment at an eaves or fascia of a roof structure or that a suitable fastener may include a batten around which the strips are wrapped, the batten then being attached to the eaves or fascia.
Regarding the use of a batten, Kelly teaches a method of attaching a waterproof membrane to a roof assembly, the method comprising: wrapping a membrane (46) around a stiff member (40) and attaching the stiff member to a side face of a wall (12) with fasteners (42) (See Figs. 2A and 2B; col. 2, line 62 to col. 3, line 62). The stiff member functions as a batten as claimed.
It would have been obvious to one of ordinary skill in the art at the time of invention that the “suitable fasteners” disclosed by Crook would include battens functioning in the claimed manner because Kelly teaches that battens were recognized in the prior art as being suitable for fastening waterproof membranes on roof structures.
Crook and Kelly teach fastening to a wall and do not expressly disclose attachment to a fascia or eaves.
Inzeo teaches a method in which a membrane is attached to a fascia of a roof by an anchor (See Figures; col. 1, line 1 to col. 4, line 45).
It would have been obvious to one of ordinary skill in the art at the time of invention that the strips of Crook could be attached to a fascia of a roof rather than the wall. Since it was known in the prior art to attach membranes to walls (as taught by Crook and Kelly) or to fascia (as taught by Inzeo), the substitution of one known attachment point for another would have been obvious. Furthermore, it would be a routine matter of design choice for one of ordinary skill to select an attachment point for a membrane. There is no advantage or new result achieved by attaching to eaves or fascia rather than a wall. As long as the point of attachment is structurally sound the result is the same and predictable. Therefore any attachment point, including a wall, eaves, fascia, soffit, rafters, nailers, or any other roof structure would have been obvious to one of ordinary skill in the art.
Regarding the recitation in claim 3 that a cutting step occurs before the applying step, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In the instant case, the timing of the cutting step relative to the applying step does not achieve any new or unexpected result. Regardless of whether the strips are cut and then applied or first applied via a roll and then cut, the same predictable result—having a discrete film of a desired size applied to a roof for protection—is achieved. Therefore the instantly claimed order of steps in which cutting is performed prior to applying would have been obvious to one of ordinary skill in the art at the time of invention. When the order of steps is performed in the claimed manner, the cutting would necessarily take place away from the roof structure since the film has not yet been applied. Any such cutting location would meet the limitation “at a  location different from the structure” in claim 4.
Regarding claim 5, the sheet of Crook extends to both the front and rear roof edges (17,19) as well as roof side edges (21,23).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crook (US 2005/0217202) in view of Best (US 7,951,873), Kelly (US 8,407,958), and Inzeo (US 6,851,229) as applied to claim 1 above, and further in view of Bletsos (US 2008/0060302).
Crook, Best, Kelly, and Inzeo combine to teach a method of covering a roof structure, as detailed above. 
Crook, Best, Kelly, and Inzeo do not expressly disclose providing the heat shrinkable film with a heat reflecting surface such that the film forms a heat reflective layer under roof cladding.
Bletsos teaches materials which are useful for forming house wraps and roof linings on buildings under construction (See Abstract). Such materials include composites which serve to reflect heat (See [0048]) and can be used under roof cladding (See Fig. 4A; [0059]).
It would have been obvious for one of ordinary skill in the art at the time of invention to use a heat reflective material in the method taught by the combination of Crook, Best, Kelly, and Inzeo. The rationale to do so would have been the motivation provided by the teaching of Bletsos that the inclusion of such a reflective material in a roof lining creates a thermal barrier which reduces energy loss (See [0048]) and provides protection from electromagnetic frequency radiation (See [(0062]).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crook (US 2005/0217202) in view of Best (US 7,951,873), Kelly (US 8,407,958), and Inzeo (US 6,851,229) as applied to claim 5 above, and further in view of Hubbard (US 5,935,357).
Crook, Best, Kelly, and Inzeo combine to teach a method of covering a roof structure, as detailed above. Crook teaches that adjacent strips may be attached to one another along their edges by tape (See [0066]).
Crook, Best, Kelly, and Inzeo do not expressly disclose heat welding adjacent strips.
It would have been obvious to one of ordinary skill in the art at the time of invention to bond adjacent strips of Crook by heat welding. It is well known and conventional in the prior art to attach adjacent parallel roofing membrane strips by heat welding. Hubbard (US 5,935,357), for example, teaches a step of heat welding first and second membranes (12,14) to form a unitary ply of polymeric material on a roof (See Figures; col. 4, lines 52-65). Since adhesive bonding with tape (as taught by Crook) and bonding by heat welding (as taught by Hubbard) were both recognized in the prior art as being suitable techniques for bonding adjacent strips of roofing membranes, the substitution of one known technique for another would have been obvious to one of ordinary skill in the art.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,168,484. This is a statutory double patenting rejection.
Claim 10 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 11,168,484. This is a statutory double patenting rejection.
Claim 15 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 11,168,484. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,168,484 (hereinafter ‘484). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘484 contain nearly identical methods to those claimed. Any differences between the instant claims and those of ‘484 would have been obvious to one of ordinary skill in the art since all limitations of the instant claims were known in the prior art, as detailed in the preceding rejections.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 9,822,536 (hereinafter ‘536). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘484 contain nearly identical methods to those claimed. Any differences between the instant claims and those of ‘484 would have been obvious to one of ordinary skill in the art since all limitations of the instant claims were known in the prior art, as detailed in the preceding rejections.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-28 of co-pending Application No. 17/977,136 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application contain nearly identical methods to those claimed. Any differences between the instant claims and those of the reference application would have been obvious to one of ordinary skill in the art since all limitations of the instant claims were known in the prior art, as detailed in the preceding rejections.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/               Primary Examiner, Art Unit 1746